 

AMENDED AND RESTATED REVOLVER NOTE



 

U.S. $15,000,000 June 28, 2013       Atlanta, Georgia

 

FOR VALUE RECEIVED, the undersigned, LAKELAND INDUSTRIES, INC., a Delaware
corporation (“Lakeland US”), and LAKELAND PROTECTIVE WEAR INC., a Canadian
corporation (“Lakeland Canada”; Lakeland US and Lakeland Canada are sometimes
referred to herein individually as a “Borrower” and collectively as
“Borrowers”), hereby jointly and severally promise to pay to the order of
ALOSTAR BANK OF COMMERCE, a state banking institution organized under the laws
of the State of Alabama (herein, together with any subsequent holder hereof,
called “Lender”), the principal sum of FIFTEEN MILLION AND NO/100 DOLLARS
($15,000,000) or such lesser sum as may constitute the outstanding principal
amount of all Revolver Loans made pursuant to the terms of the Loan Agreement
(as defined below) on the date on which such outstanding principal amounts
become due and payable pursuant to Section 2.2(a)(i) of the Loan Agreement (as
defined below), in strict accordance with the terms thereof. Borrowers, jointly
and severally, likewise unconditionally promise to pay to Lender interest from
and after the date hereof on the outstanding principal amount of Revolver Loans
at such interest rates, payable at such times and computed in such manner as are
specified in Sections 2.2(a)(ii) and 2.3 of the Loan Agreement and in strict
accordance with the terms thereof.

 

This Amended and Restated Revolver Note (“Note”) is issued pursuant to, and is
the “Revolver Note” referred to in, the Loan and Security Agreement dated on or
about the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Borrowers and
Lender, and Lender is and shall be entitled to all benefits thereof and of all
other Loan Documents executed and delivered in connection therewith. All
capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed to such terms under the Loan Agreement.

 

The entire unpaid principal balance and all accrued interest on this Note shall
be due and payable immediately upon the Commitment Termination Date. All
payments of principal and interest shall be made in Dollars and in immediately
available funds as specified in the Loan Agreement.

 

Upon or after the occurrence of an Event of Default and for so long as such
Event of Default exists, the principal balance and all accrued interest of this
Note may be declared (or shall become) due and payable in the manner and with
the effect provided in the Loan Agreement, and the unpaid principal balance
hereof shall bear interest at the Default Rate as and when provided in Section
2.3 of the Loan Agreement. If this Note is collected by or through an attorney
at law, then Borrowers, jointly and severally, shall be obligated to pay, in
addition to the principal balance of and accrued interest on this Note, all
costs of collection, including, without limitation, reasonable attorneys’ fees
and court costs.

 

All principal amounts of Revolver Loans made by Lender to Borrowers pursuant to
the Loan Agreement, and all accrued and unpaid interest thereon, shall be deemed
evidenced by this Note and shall continue to be owing by Borrowers until paid in
accordance with the terms of this Note and the Loan Agreement.

 



 

 

 

In no contingency or event whatsoever, whether by reason of advancement of the
proceeds of Revolver Loans or otherwise, shall the amount paid or agreed to be
paid to Lender for the use, forbearance or detention of Revolver Loans exceed
the highest lawful rate permissible under any law which a court of competent
jurisdiction may deem applicable hereto; and, in the event of any such payment
inadvertently paid by Borrowers or inadvertently received by Lender, such excess
sum shall be, at Borrowers’ option, returned to Borrowers forthwith or credited
as a payment of principal, but shall not be applied to the payment of interest.
It is the intent hereof that Borrowers not pay or contract to pay, and that
Lender not receive or contract to receive, directly or indirectly in any manner
whatsoever, interest in excess of that which may be paid by Borrowers under
applicable law.

 

Time is of the essence of this Note. To the fullest extent permitted by
applicable law, each Borrower, for itself and its legal representatives,
successors and assigns, expressly waives presentment, demand, protest, notice of
dishonor, notice of non-payment, notice of maturity, notice of protest,
presentment for the purpose of accelerating maturity, diligence in collection,
and the benefit of any exemption or insolvency laws.

 

Wherever possible each provision of this Note shall be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Lender in the exercise of any right or
remedy hereunder shall operate as a waiver thereof, nor as an acquiescence in
any default, nor shall any single or partial exercise by Lender of any right or
remedy preclude any other right or remedy. Lender, at its option, may enforce
its rights against any Collateral securing this Note without enforcing its
rights against any Borrower, any Guarantor of the indebtedness evidenced hereby
or any other property or indebtedness due or to become due to any Borrower. Each
Borrower agrees that, without releasing or impairing such Borrower’s liability
hereunder, Lender may at any time release, surrender, substitute or exchange any
Collateral securing this Note and may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.

 

The rights of Lender and obligations of Borrowers hereunder shall be construed
in accordance with and governed by the laws (without giving effect to the
conflict of law principles thereof) of the State of Georgia. This Note is
intended to take effect as an instrument under seal under Georgia law.

To the fullest extent permitted by applicable law, each Borrower and, by its
acceptance hereof, Lender, each hereby waives the right to trial by jury in any
action, suit, proceeding or counterclaim of any kind arising out of, related to
or based in any way upon this Note or any of the matters contemplated hereby.

 

This Note replaces and supersedes that certain Second Amended and Restated
Revolving Credit Note dated as of October 17, 2012 in the principal amount of
$17,500,000 by Lakeland US in favor of Lender, as the assignee of TD Bank, N.A.
(the “Prior Note”), but this Note does not constitute a novation of the
indebtedness evidenced by the Prior Note.

 

[Remainder of page intentionally left blank]

  

- 2 -

 

 

IN WITNESS WHEREOF, each Borrower has caused this Amended and Restated Revolver
Note to be executed under seal and delivered by its duly authorized officer on
the date first above written.

 

  BORROWERS:       LAKELAND INDUSTRIES, INC.         By: /s/ Christopher J. Ryan
  Name: Christopher J. Ryan   Title: President and Chief Executive Officer      
  [SEAL]         LAKELAND PROTECTIVE WEAR INC.       By: /s/ Christopher J. Ryan
  Name: Christopher J. Ryan   Title: Assistant Secretary         [SEAL]

 



 

 